DETAILED ACTION
This communication is in response to the claims filed on 04/12/2022.
Application No: 16/869,755.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
 	 An in-vehicle child detection system positionable within a

vehicle and configured to warn a person that a child is positioned within the vehicle, the system comprising:

a housing;

a microprocessor being mounted in the housing, the microprocessor being programmed to detect an engine engagement status of the vehicle;

a camera being mounted on the housing and being directed forward of the housing, the camera being electrically coupled to the microprocessor and being programmed with facial recognition software to compare facial images against images captured by the camera;

a motion sensor being mounted on the housing, the motion sensor being configured to detect motion forward of the housing, the camera capturing an image when the motion sensor detects motion;

a first condition being defined when the motion sensor detects motion, the camera captures an image prompting a facial recognition match, and the microprocessor detects the vehicle is parked; 

a sound emitter being mounted on the housing and being electrically coupled to the microprocessor, the sound emitter emitting a low decibel sound when the first condition is first attained: and

a second condition being defined after the first condition has been maintained for a first pre-selected amount of time, the sound emitter emitting a medium decibel sound when the second condition is attained.



The representative claim 15 distinguish features are underlined and summarized below:
An in-vehicle child detection system positionable within a vehicle and configured to warn a person that a child is positioned within the vehicle, the system comprising:

a housing;

a microprocessor being mounted in the housing, the microprocessor being

programmed to detect an engine engagement status of the vehicle;

a camera being mounted on the housing and being directed forward of the housing, the camera being electrically coupled to the microprocessor and being programmed with facial recognition software to compare facial images against images captured by the camera;

a motion sensor being mounted on the housing, the motion sensor being configured to detect motion forward of the housing, the camera capturing an image when the motion sensor detects motion;

a first condition being defined when the motion sensor detects motion, the camera captures an image prompting a facial recognition match, and the microprocessor detects the vehicle is parked;

a sound emitter being mounted on the housing and being electrically coupled to the microprocessor, the sound emitter emitting a low decibel sound when the first condition is first attained;

a second condition being defined after the first condition has been maintained for a first pre-selected amount of time, the sound emitter emitting a medium decibel sound when the second condition is attained;

an alert condition being defined after the second condition has been maintained for a second pre-selected amount of time, the sound emitter emitting a high decibel sound when the alert condition is attained;

a standby condition being defined when a facial recognition match is nil after the first condition is attained, the standby condition resetting the system to prevent the first, second and alert conditions until the microprocessor detects the vehicle is being driven;


a light emitter configured to emit a strobing light being mounted on the housing and being electrically coupled to the microprocessor, the light emitter being turned on when the alert condition has been met;

a temperature sensor being electrically coupled to the microprocessor and being mounted on the housing, the alert condition being initiated when the temperature sensor detects a threshold temperature and the first or second conditions have been met;

a global positioning system being mounted in the housing and being electrically coupled to the microprocessor;

a transceiver being mounted in the housing and being electrically coupled to the microprocessor, the microprocessor being configured to contact alert responders with the transceiver when the alert condition is initiated, the transceiver transmitting coordinates provided by the global positioning system;

a microphone and a speaker each being electrically coupled to the microprocessor and being configured to allow communication with the alert responders via the transceiver;

a panic button being mounted on the housing and being electrically coupled to the microprocessor, the alert condition being initiated when the panic button is actuated;

a display being mounted on a front side of the housing and displaying a status of the system, the display being electrically coupled to the microprocessor; and

a selector actuator being mounted on the housing and being electrically coupled to the microprocessor, the selector being actuated to initiate operation of selected options of the system.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claim 15 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Reed, ACKERMAN and Garing teaches following:
 	Reed (US 20160330570 A1) teaches a proximity alarm system includes a vehicle that may have a user and a child positioned therein. A base unit is provided and the base unit may be worn by the child when the child is in the vehicle. A remote unit is provided and the remote unit may be worn by the user. The remote unit is in electrical communication with the base unit wherein the remote unit determines a distance between the base unit and the remote unit. The remote unit issues an alarm when the remote unit is moved beyond a trigger distance from the base unit. Thus, the remote unit alerts the user that the child has been left in the vehicle.

ACKERMAN (CA 3087506 A1) teaches that rideshare cars operate within a network and each includes a car-camera device which allows each car driver to communicate with each other. The car-camera device uses object and facial recognition software to locate objects, people, sounds, QR codes and gestures, inside and outside the car and responds accordingly, providing a corrective action. The car-camera devices perform functions to ensure that both riders and drivers of rideshare services and drivers of car- share services are safe and can communicate with each other, before, during, and after a ride or drive. Rideshare cars operate within a network and each includes a car-camera device which allows each car driver to communicate with each other. The car-camera device uses object and facial recognition software to locate objects, people, sounds, QR codes and gestures, inside and outside the car and responds accordingly, providing a corrective action. The car-camera devices perform functions to ensure that both riders and drivers of rideshare services and drivers of car- share services are safe and can communicate with each other, before, during, and after a ride or drive.

Garing (US 20170283086 A1) teaches that a crew information system is coupled to sensors in passenger seats, seatbelts, tray tables and overhead bins. If the vehicle seat sensor subsystem senses a passenger on a seat and senses the corresponding passenger seat belt is unbuckled, the vehicle seat sensor subsystem may alert the flight crew of a non-compliance condition. The crew information system may also, for example, facilitate preparation for take-off by signaling the crew when, for all seats in which passengers are detected, all tray tables are stowed and all seatbelts are buckled. The crew may be similarly informed of overhead bins which are not properly latched. Crew member notifications may advantageously report the specific nonconforming issue and seat or bin position.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
 a camera being mounted on the housing and being directed forward of the housing, the camera being electrically coupled to the microprocessor and being programmed with facial recognition software to compare facial images against images captured by the camera;
a motion sensor being mounted on the housing, the motion sensor being configured to detect motion forward of the housing, the camera capturing an image when the motion sensor detects motion;
a first condition being defined when the motion sensor detects motion, the camera captures an image prompting a facial recognition match, and the microprocessor detects the vehicle is parked; 
a sound emitter being mounted on the housing and being electrically coupled to the microprocessor, the sound emitter emitting a low decibel sound when the first condition is first attained: and
a second condition being defined after the first condition has been maintained for a first pre-selected amount of time, the sound emitter emitting a medium decibel sound when the second condition is attained.

Reed teaches a proximity alarm system includes a vehicle that may have a user and a child positioned therein.; but failed to teach one or more limitations including, 
a camera being mounted on the housing and being directed forward of the housing, the camera being electrically coupled to the microprocessor and being programmed with facial recognition software to compare facial images against images captured by the camera;
a motion sensor being mounted on the housing, the motion sensor being configured to detect motion forward of the housing, the camera capturing an image when the motion sensor detects motion;
a first condition being defined when the motion sensor detects motion, the camera captures an image prompting a facial recognition match, and the microprocessor detects the vehicle is parked; 
a sound emitter being mounted on the housing and being electrically coupled to the microprocessor, the sound emitter emitting a low decibel sound when the first condition is first attained: and
a second condition being defined after the first condition has been maintained for a first pre-selected amount of time, the sound emitter emitting a medium decibel sound when the second condition is attained.

ACKERMAN and Garing alone or in combination failed to cure the deficiency of Reed.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for a vehicle occupant detection system. The disclosure relates to vehicle occupied warning device and more particularly pertains to a new vehicle occupied warning device for alerting a driver of a vehicle that a child is in the backseat of a vehicle. Further, an embodiment of the disclosure meets the needs presented above by generally comprising a housing. A microprocessor is mounted in the housing and is programmed to detect an engine engagement status of a vehicle. A camera is mounted on the housing and is directed forward of the housing. The camera is electrically coupled to the microprocessor and is programmed with facial recognition software to compare facial images against images captured by the camera. A motion sensor is mounted on the housing and detects motion forward of the housing. The camera captures an image when the motion sensor detects motion. A first condition is defined when the motion sensor detects motion, the camera captures an image prompting a facial recognition match and the microprocessor detects the vehicle is parked. A sound emitter is mounted on the housing and is electrically coupled to the microprocessor and emit a low decibel sound when the first condition is first attained.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645